Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 1 of 19



 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                 LOS ANGELES DIVISION
11
     In re                                Case No.: 2:20-bk-21020-BR
12

13   THOMAS VINCENT GIRARDI,              Chapter: 7

14                                Debtor. STIPULATION BETWEEN JASON M. RUND
                                          (CHAPTER 7 TRUSTEE) AND SECURED
15                                        CREDITORS JOSEPH RUIGOMEZ, JAIME
                                          RUIGOMEZ, AND KATHLEEN RUIGOMEZ
16
                                          FOR RELIEF FROM THE AUTOMATIC STAY
17                                        UNDER 11 U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
18
                                          Hearing Information:
19                                        Date: July 6, 2021
                                          Time: 10:00 a.m.
20
                                          Place: Courtroom 1668
21                                               Roybal Federal Building
                                                 255 E. Temple Street
22                                              Los Angeles, CA 90012
23

24

25

26

27

28
Case 2:20-bk-21020-BR         Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                      Desc
                               Main Document    Page 2 of 19



 1   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

 2   JASON M. RUND, THE CHAPTER 7 TRUSTEE AND HIS COUNSEL OF RECORD;

 3   AND ALL OTHER PARTIES IN INTEREST:

 4           Jason M. Rund, the Chapter 7 Trustee for the above-captioned Chapter 7

 5   bankruptcy estate (“Trustee”), on the one hand, and the secured creditors Joseph

 6   Ruigomez (“Joseph”), Jaime Ruigomez (“Jaime”), and Kathleen Ruigomez (“Kathleen”,

 7   collectively with Joseph and Jaime, the “Ruigomez Family”), on the other hand, hereby

 8   enter into this Stipulation for an Order granting relief from the automatic stay to allow for

 9   the Ruigomez Family (by and through their counsel, Abir, Cohen, Treyzon & Salo, LLP

10   (“ACTS”) to continue with any and all post-judgment collection actions against Erika

11   Girardi (“Erika”1), the current but estranged spouse of debtor Thomas Vincent Girardi

12   (“Debtor”), in the case entitled, Joseph Ruigomez, et al. v. Thomas V. Girardi, et al., in

13   the Superior Court for the State of California, County of Los Angeles, bearing case

14   number 19STCV22296 (“State Action”) (Collectively, the Trustee with the Ruigomez

15   Family, the “Parties”).

16           This Stipulation is made by the Parties, through their undersigned counsel, and is

17   made in reference to the following facts:

18                                                  RECITALS

19           A.      On April 20, 2020, on behalf of the Ruigomez Family, the law firm Abir,

20   Cohen, Treyzon & Salo, LLP (“ACTS”) obtained a Stipulation for Civil Judgment

21   (“Judgment”) for legal malpractice (among other claims) against the Debtor and Girardi

22   Keese in the case entitled, Joseph Ruigomez, et al. v. Thomas V. Girardi, et al., in the

23   Superior Court for the State of California, County of Los Angeles, bearing case number

24   19STCV22296 (“State Action”). A true and correct copy of the Judgment is attached

25   hereto as Exhibit “1”.

26           B.      On August 17, 2020, the Ruigomez Family filed an Application and Order

27   1
      No disrespect is meant by the use of first names, rather they are used in order to easily identify the
28   specific individual referenced.

                                                           1
Case 2:20-bk-21020-BR      Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44           Desc
                            Main Document    Page 3 of 19



 1   to Appear for Examination (“ORAP”) in the State Action against Erika. On October 13,

 2   2020, a Proof of Service was filed in the State Action indicating that on September 28,

 3   2020, Erika was served with the ORAP. A true and correct copy of the ORAP and POS

 4   are attached hereto as Exhibit “2”.

 5          C.       An Involuntary Petition under Chapter 7 was filed by certain creditors (the

 6   “Petitioning Creditors”) against the Debtor on December 18, 2020, in the Chapter 7

 7   Bankruptcy Case, Case No. 2:20-bk-21020-BR (the “Chapter 7 Case”) [Chapter 7 Case,

 8   Dkt. No. 1].

 9          D.       On December 24, 2020, the Petitioning Creditors filed an emergency

10   motion for the appointment of an interim trustee [Chapter 7 Case, Dkt. No. 13], which

11   was granted by the Court on January 5, 2021 [Chapter 7 Case, Dkt. No. 39]. On January

12   6, 2021, the United States Trustee appointed the Trustee.

13          E.       On January 13, 2021, an Order for relief was entered [Chapter 7 Case,

14   Dkt. No. 64].

15          F.       On April 20, 2021, the Trustee and the Ruigomez Family entered in a

16   settlement agreement (approved by this Court pursuant to FRBP 9019) (“Settlement

17   Agreement”) that, among other things, provided for allowance of the Ruigomez Family’s

18   secured claim in the Chapter 7 Case and provisions for the payment of this allowed

19   secured claim from assets of the bankruptcy estate. [See 9019 Motion with settlement

20   agreement, and Order thereon, Chapter 7 Case, Dkt. Nos. 132 and 173, respectively.]

21          G.       On April 13, 2021, the Trustee filed the Application of Chapter 7 trustee to

22   Employ ACTS as Special Counsel (“Employment Application”) [Chapter 7 Case, Dkt. No

23   168]. The Employment Application stated that, “[t]he Trustee requires special counsel to

24   seek recovery of estate assets from Erika or third-party transferees of Erika.” [See

25   Employment Application at 2:11-12, Chapter 7 Case, Dkt. No. 168].

26          H.       On May 12, 2021, the Court entered the Order Approving the Employment

27   Application (“Employment Order”) [Chapter 7 Case, Dkt. No. 191].

28          I.       Based upon the Settlement Agreement, the Employment Application and

                                                    2
Case 2:20-bk-21020-BR     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44             Desc
                           Main Document    Page 4 of 19



 1   the Employment Order, the Parties believe it is in their mutual best interests, including

 2   the best interests of the Bankruptcy Estate, to enter into this Stipulation seeking an

 3   Order of this Court to granting the Ruigomez Family relief from the automatic stay to

 4   proceed with any and all post-judgment collection actions in the State Action, to collect

 5   assets for the benefit of the Bankruptcy Estate – and pursuant to the terms of the

 6   Settlement Agreement, the Employment Application and the Employment Order. That is,

 7   ACTS as special counsel to the Trustee, and as counsel to the Ruigomez Family in the

 8   State Action, will proceed with any and all acts collection actions against Erika, or third-

 9   party transferees of Erika, in the State Action in order to recover estate assets from Erika

10   for the benefit of all interested parties of the Bankruptcy Estate, and including the

11   Ruigomez Family pursuant to the Court approved Settlement Agreement.

12                                          STIPULATION

13          NOW THEREFORE, in accordance of the terms, conditions and provisions of this

14   Stipulation and the circumstances out of which the Stipulation arises, consideration

15   having been provided, the Parties hereby stipulate, acknowledge and agree as follows:

16   1.     Recitals: The Recitals set forth above are made an integral part of this

17   Stipulation and are incorporated herein by this reference.

18   2.     Termination of the Automatic Stay:         Immediately upon entry of an Order

19   approving this Stipulation (the “Approval Order”) the Ruigomez Family, and each of

20   them, shall be granted relief from the automatic stay set forth in 11 U.S.C. § 362 for the

21   purpose of allowing them to proceed in the State Action with any and all post-judgment

22   collection actions against Erika for the benefit of the Estate and all interested parties,

23   including the Ruigomez Family pursuant to the terms of the Settlement Agreement.

24          The Parties may proceed in the State Action by and through ACTS as Special

25   Counsel to the Trustee, and as counsel for the Ruigomez Family in the State Action.

26

27   ///

28   ///

                                                   3
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 5 of 19
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 6 of 19




                        Exhibit 1
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 7 of 19




                                   Exhibit 1                           Page 5
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 8 of 19




                                   Exhibit 1                           Page 6
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 9 of 19




                                   Exhibit 1                           Page 7
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                        Main Document     Page 10 of 19




                                   Exhibit 1                           Page 8
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                        Main Document     Page 11 of 19




                                   Exhibit 1                           Page 9
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                        Main Document     Page 12 of 19




                        Exhibit 2
                                                          Case 2:20-bk-21020-BR                      Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44 Desc
                                                                                                     Main Document     Page 13 of 19                 AT-138, EJ-125
                                                   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):                                   FOR COURT USE ONLY

                                                Boris Treyzon, Esq. (SBN 188893)
                                                ABIR COHEN TREYZON SALO, LLP
                                                16001 Ventura Blvd., Suite 200
                                                Encino, California 91436
                                                     TELEPHONE NO.: (424) 288-4367      FAX NO.: (424) 288-4368

                                               ATTORNEY FOR (Name): Plaintiffs

                                                    NAME OF COURT: Los Angeles Superior Court

                                                   STREET ADDRESS: 111 N. Hill Street

                                                   MAILING ADDRESS: 111 N. Hill Street

                                                  CITY AND ZIP CODE: Los Angeles, 90012

                                                      BRANCH NAME: Stanley Mosk Courthouse, Central District

                                                        PLAINTIFF: Joseph Ruigomez, et al.

                                                         DEFENDANT:       Thomas V. Girardi, et al.
                                                                                                                                                   CASE NUMBER:
                                                      APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
                                                         ENFORCEMENT OF JUDGMENT         ATTACHMENT (Third Person)                                            19STCV22296
                                                             Judgment Debtor    Third Person
                                                                                                    ORDER TO APPEAR FOR EXAMINATION                   Reservation ID: 635049886949
                                              1. TO (name): Erika "Jayne" Girardi, an individual,
                                              2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
                                                 a.     furnish information to aid in enforcement of a money judgment against you.
                                                 b.     answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
                                                        judgment debtor.
                                                    c.         answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
                                                               that is subject to attachment.
                                                   Date: October         22, 2020             Time: 8:30 a.m.        Dept. or Div.: 56           Rm.:
                                                   Address of court                shown above       is: Los Angeles Superior Court,      Central
                                                                                                             111 N. Hill Street, Los Angeles, CA 90012
Electronically Received 08/17/2020 09:31 AM




                                              3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):


                                              Date:
                                                                                                                                                     JUDGE OR REFEREE

                                                                          This order must be served not less than 10 days before the date set for the examination.
                                                                                               IMPORTANT NOTICES ON REVERSE
                                                                                       APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
                                              4.        Judgment creditor            Assignee of record          Plaintiff who has a right to attach order
                                                 applies for an order requiring (name):          Erika "Jayne" Girardi, an individual,                 to appear and furnish information
                                                 to aid in enforcement of the money judgment or to answer concerning property or debt.
                                              5. The person to be examined is
                                                  a.        the judgment debtor.
                                                  b.        a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
                                                            owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
                                                            Procedure section 491.110 or 708.120 is attached.
                                              6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
                                              7.        This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
                                                        attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
                                              8.        The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
                                                        is attached.
                                              I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                                              Date: August         17, 2020
                                                                          Boris Treyzon, Esq.
                                                                             (TYPE OR PRINT NAME)                                               (SIGNATURE OF DECLARANT)

                                                                                                                      (Continued on reverse)
                                               Form Adopted for Mandatory Use                                                                                                   Code of Civil Procedure,
                                                 Judicial Council of California                           APPLICATION AND ORDER                                            §§ 491.110, 708.110, 708.120
                                              AT-138, EJ-125 [Rev. July 1, 2000]                     FOR APPEARANCE AND EXAMINATION
                                                                                                                    Exhibit 2 of Judgment)
                                                                                                       (Attachment—Enforcement                                             Page 10
           Case 2:20-bk-21020-BR             Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                                             Main Document     Page 14 of 19
                    APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
    NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
    proceeding.



                                           APPEARANCE OF A THIRD PERSON
                                            (ENFORCEMENT OF JUDGMENT)
    (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
    proceeding.

    (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
    action claims that the person to be examined pursuant to this order has possession or control of
    property which is yours or owes you a debt. This property or debt is as follows (Describe the
    property or debt using typewritten capital letters):




    If you claim that all or any portion of this property or debt is exempt from enforcement of the money
    judgment, you must file your exemption claim in writing with the court and have a copy personally
    served on the judgment creditor not later than three days before the date set for the examination.
    You must appear at the time and place set for the examination to establish your claim of exemption
    or your exemption may be waived.



                                     APPEARANCE OF A THIRD PERSON (ATTACHMENT)
    NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.



                                     APPEARANCE OF A CORPORATION, PARTNERSHIP,
                                      ASSOCIATION, TRUST, OR OTHER ORGANIZATION
    It is your duty to designate one or more of the following to appear and be examined: officers,
    directors, managing agents, or other persons who are familiar with your property and debts.


AT-138, EJ-125 [Rev. July 1, 2000]               APPLICATION AND ORDER                                 Page two

                                            FOR APPEARANCE AND EXAMINATION
                                                          Exhibit 2 of Judgment)
                                             (Attachment—Enforcement                       Page 11
           Case 2:20-bk-21020-BR             Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44              Desc
                                             Main Document     Page 15 of 19
             Journal Technologies Court Portal


 Make a Reservation
   JOSEPH RUIGOMEZ, AN INDIVIDUAL, et al. vs THOMAS V. GIRARDI, AN INDIVIDUAL, et al.
   Case Number: 19STCV22296 Case Type: Civil Unlimited Category: Legal Malpractice
   Date Filed: 2019-06-26 Location: Stanley Mosk Courthouse - Department 56



  Reservation
  Case Name:
   JOSEPH RUIGOMEZ, AN INDIVIDUAL, et al. vs                     Case Number:
   THOMAS V. GIRARDI, AN INDIVIDUAL, et al.                      19STCV22296
  Type:                                                          Status:
   Application and Order for Appearance and Examination          RESERVED
  Filing Party:                                                  Location:
   Joseph Ruigomez, an individual (Plaintiff)                    Stanley Mosk Courthouse - Department 56
  Date/Time:                                                     Number of Motions:
   10/22/2020 8:30 AM                                            1
  Reservation ID:                                                Con rmation Code:
   635049886949                                                  CR-2AMALTRKHPSWGUEG4


  Fees
  Description                                                                           Fee    Qty           Amount

   Application and Order for Appearance and Examination                               60.00     1            60.00

   Credit Card Percentage Fee (2.75%)                                                  1.65     1                 1.65

   TOTAL                                                                                                     $61.65


  Payment
  Amount:                                                        Type:
   $61.65                                                        AmericanExpress
  Account Number:                                                Authorization:
   XXXX1013                                                      274310

     Print Receipt       + Reserve Another Hearing




Copyright © Journal Technologies, USA. All rights reserved.

                                                                                                                 Help
                                                              Exhibit 2                                Page 12
                                                                                                                         /
                      Case 2:20-bk-21020-BR                       Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                                 Desc
Electronically FILED by Superior Court of California, County of Los Angeles on 10/13/2020 12:00 AM Sherri R. Carter, Executive Officer/Clerk of Court, by W. Moore,Deputy Clerk

                                                                  Main Document     Page 16 of 19                                                                         POS-020
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam", Sia/a Bar number, and address):
          Boris Treyzon, Esq. (SBN 188893)
          ABIR COHEN TREYZON SALO, LLP
          1600 I Ventura Blvd.
          Suite 200
          Encino, California 91436
                       TELEPHONE NO.: ( 424) 288-4367                           FAX   NO. (Op6onal): ( 424) 288-4368
           E-MAIL ADDRESS (Op6ona/): btreyzon~actslaw.com
                ATTORNEY FOR (Name): Plaintiffs
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF                             Los Angeles
                     srnEET ADDREss: 111 N. Hill Street
                     MA1uNG ADDREss: 111 N. Hill Street
                    c1rvANDz1Pcooe Los Angeles. 90012
                        eRANcH NAME: Stanley Mosk Courthouse. Centrsl District
                    PETITIONER/PLAINTIFF: Joseph Ruigomez, et al.
               RESP0NDENT/DEFENDANT:Thomas V. Girardi, et al.
                                                                                                                                CASE   NUMBER:
                                           PROOF OF PERSONAL SERVICE-CIVIL                                                                    l 9STCV22296

                              (Do not use this Proof of Service to show service of a Summons and Complaint.)
          1. I am over 18 years of age and not a party to this action.
          2. I served the following documents (specify):
                1) Application and Order for Appearance and Examination - Erika Girardi
                2) Civil Subpoena (Duces Tecum.) for Personal Appearance and Production of Documents - Erika Girardi


                D       The documents are listed in the Attachment to Proof of Personal SeNi~Civil (Documents Served) (form POS-020(0)).
          3. I personally served the following persons at the address, date, and time stated:
                a. Name:Erika Girardi
                b. Address:100 Los Altos Dr.•               Pasadena, CA 91105
                c. Date: September 28, 2020
                d. Time:2:52 p.m.

                D       The persons are listed in the Attachment to Proof of Personal Service-Civil (Persons Served) (form POS-020(P)).
          4. lam
             a.     D       not a registered California process server.                     c.   D       an employee or independent contractor of a
             b. 0           a registered California process server.                                      registered California process server.
                                                                                            d.   D       exempt from registration under Business & Professions
                                                                                                         Code section 22350(b).
          5. My name, address, telephone number, and, if applicable, county of registration and number are (specify):
                Raul Madrid
                P.O. Box 509, La Puente, CA 91747
                (626) 523-5826
                Los Angeles County Registration No. 3905
          6.    0      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
          7.    D      I am a California sheriff or marshal and certify that the foregoing is true and correct.

          Date: October          9, 2020

         Raul Madrid
                     (TYPE OR PRINT NAME OF PERSON WHO SERVED THE PAPERS)                            ►
          Form Approved for Optional Use                                                                                                                  Coda of Civil Procedure, § 1011
          Judicial Council of Calnomia                           PROOF OF PERSONAL SERVICE-CIVIL                                                                    www.courtinfo.ca.gov
          POS.020 [New January 1, 2005]
                                                                                                                                                            American LegalNet, Inc.
                                                                                        Exhibit 2                                                           Page 13
                                                                                                                                                            www.USCourlFo1TT1s.com
        Case 2:20-bk-21020-BR                     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 17 of 19

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436


A true and correct copy of the foregoing document entitled (specify): STIPULATION BETWEEN JASON M. RUND
(CHAPTER 7 TRUSTEE) AND SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN
RUIGOMEZ FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY
FORUM) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 15, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) June 15, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-12, Filed December 8, 2020, no Judge’s copy is being served.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  June 15, 2021                 Angela Saba                                                      /s/ Angela Saba
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 18 of 19

                                    ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       ATTORNEY FOR CREDITOR Rafey Balabanian                              , docket@edelson.com
       ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
        Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
       ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer                                        tedb@tedboxer.com
       ATTORNEY FOR INTERESTED PARTY: Richard D Buckley                                     richard.buckley@arentfox.com
       ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
        ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz                                     jcrastz@hrhlaw.com
       ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker                                     Ashleigh.danker@dinsmore.com,
        SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
       TRUSTEE Clifford S Davidson                   csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
        7586@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin                                    richard.esterkin@morganlewis.com
       ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
        Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
       ATTORNEY FOR INTERESTED PARTY: James J Finsten                                   , jimfinsten@hotmail.com
       ATTORNEY FOR INTERESTED PARTY: James J Finsten                                   jfinsten@lurie-zepeda.com,
        jimfinsten@hotmail.com
       ATTORNEY FOR INTERESTED PARTY: Alan W Forsley alan.forsley@flpllp.com,
        awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
       ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg                                   eric.goldberg@dlapiper.com, eric-goldberg-
        1103@ecf.pacerpro.com
       ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman                                        agoodman@andyglaw.com,
        Goodman.AndrewR102467@notify.bestcase.com
       ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
        s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       ATTORNEY FOR CREDITOR: Marshall J Hogan                              mhogan@swlaw.com, knestuk@swlaw.com
       ATTORNEY FOR CREDITOR: Razmig Izakelian                             razmigizakelian@quinnemanuel.com
       ATTORNEY FOR INTERESTED PARTY: Lewis R Landau                                    Lew@Landaunet.com
       ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       ATTORNEY FOR INTERESTED PARTY: Peter J Mastan                                  peter.mastan@dinsmore.com,
        SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
       ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai                                  ematthai@romalaw.com, lrobie@romalaw.com
       ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
        emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 19 of 19
       ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick                                 MitnickLaw@aol.com, mitnicklaw@gmail.com
       ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       ATTORNEY FOR INTERESTED PARTY: Carmela Pagay                                    ctp@lnbyb.com
       ATTORNEY FOR CREDITOR: Ambrish B Patel                              apatelEI@americaninfosource.com
       ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
        penasomaecf@gmail.com;penalr72746@notify.bestcase.com
       ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com,
        ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
       ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
        s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       ATTORNEY FOR INTERESTED PARTY: Ronald N Richards                                     ron@ronaldrichards.com,
        morani@ronaldrichards.com
       ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk                                   Kevin@portilloronk.com, Attorneys@portilloronk.com
       CHAPTER 7 TRUSTEE: Jason M Rund (TR)                            trustee@srlawyers.com, jrund@ecf.axosfs.com
       ATTORNEY FOR CREDITOR: Gary A Starre                            gastarre@gmail.com, mmoonniiee@gmail.com
       ATTORNEY FOR INTERESTED PARTY: Richard P Steelman                                     rps@lnbyb.com, john@lnbyb.com
       ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (LA)               ustpregion16.la.ecf@usdoj.gov
       ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong                                       christopher.wong@arentfox.com,
        yvonne.li@arentfox.com
       ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo                                   tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
